 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
      ANTONIO JOHNSON AND OLIVIA
 9    PULOKA,                                         NO. 2:20-cv-00573-RSM

10                          Plaintiffs,               ORDER GRANTING PLAINTIFF’S
                                                      UNOPPOSED MOTION FOR
11           vs.                                      ATTORNEY’S FEES AND COSTS

12    COLUMBIA DEBT RECOVERY, LLC dba
      GENESIS CREDIT MANAGEMENT, LLC,
13
                            Defendant.
14

15
            This matter comes before the Court on Plaintiffs Antonio Johnson and Olivia Puloka’s
16
     Motions for Attorney’s Fees and Costs. Dkt. #34. This Motion is unopposed by Defendant.
17
     Dkt. #35. The Court previously ruled that Plaintiffs were entitled to their attorney’s fees and
18
     costs pursuant to 15 U.S.C. § 1692k. Dkt. #32.
19
            District courts have broad discretion to determine the reasonableness of fees. Gates v.
20
     Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992). To make this determination, courts determine
21
     the “lodestar amount,” which is calculated by multiplying the number of hours reasonably
22
     expended by a reasonable hourly rate. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th
23
     Cir. 2008). The lodestar figure is presumptively a reasonable fee award. Id. at 977. The court




     ORDER - 1
 1   may adjust the lodestar figure up or down based upon the factors listed in Kerr v. Screen Extras

 2   Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975). The court need not consider the Kerr factors,

 3   however, unless necessary to support the reasonableness of the fee award. Cairns v. Franklin

 4   Mint Co., 292 F.3d 1139, 1158 (9th Cir. 2002).

 5          The Court finds that the hourly rates of $460 for Mr. Anderson and $405 for Mr. Santiago

 6   are reasonable based on the experience, skill, and education of each attorney. The Court finds

 7   that the hours incurred by Plaintiffs’ counsel (28.9 hours for Mr. Anderson and 95.2 hours for

 8   Mr. Santiago) were reasonable, and in any event are unopposed by Defendant.

 9          The Court finds that the costs requested, $531.59, were reasonable and necessarily

10   incurred by Plaintiffs in the successful prosecution of this case.     For the sake of judicial

11   economy, the Court awards these costs now in the amount of $531.59.

12          Accordingly, having reviewed the Motion, attached declarations and exhibits, and the

13   remainder of the record, the Court hereby FINDS and ORDERS:

14          1. Plaintiffs’ Motion, Dkt. #34, is GRANTED. Defendant Columbia Debt Recovery,

15              LLC shall pay the total amount of $52,381.59 (calculated as $51,850.00 in attorney’s

16              fees and $531.59 in costs) to Anderson Santiago, PLLC within 30 days of this order.

17          2. If the amount remains unpaid after the passage of 30 days, Plaintiffs may apply to this

18              Court to reduce this order to a judgment, including a request for any fees or costs

19              incurred in doing so.

20          DATED this 12th day of July, 2021.

21

22                                               A
                                                 RICARDO S. MARTINEZ
23                                               CHIEF UNITED STATES DISTRICT JUDGE




     ORDER - 2
